[fnhc93018ex103001.jpg]
Non-Florida Reinstatement Premium Protection Reinsurance Contract Effective:
July 1, 2018 FedNat Insurance Company Sunrise, Florida _______________________
*****Portions of this document omitted pursuant to an application for an order
for confidential treatment pursuant to Rule 24b-2 under the Exchange Act.
Confidential portions of this document have been filed separately with the
Securities and Exchange Commission. 18\F7V1072



--------------------------------------------------------------------------------



 
[fnhc93018ex103002.jpg]
Table of Contents Article Page 1 Coverage 1 2 Commencement and Termination 1 3
Concurrency of Conditions 2 4 Premium 3 5 Sanctions 3 6 Loss Notices and
Settlements 3 7 Late Payments 4 8 Offset 5 9 Access to Records 5 10 Errors and
Omissions (BRMA 14F) 5 11 Currency (BRMA 12A) 5 12 Taxes (BRMA 50B) 6 13 Federal
Excise Tax (BRMA 17D) 6 14 Foreign Account Tax Compliance Act 6 15 Reserves 6 16
Insolvency 8 17 Arbitration 8 18 Service of Suit (BRMA 49C) 9 19 Severability
(BRMA 72E) 10 20 Governing Law (BRMA 71B) 10 21 Confidentiality 10 22 Non-Waiver
11 23 Notices and Contract Execution 11 24 Intermediary 12 Schedule A 18\F7V1072



--------------------------------------------------------------------------------



 
[fnhc93018ex103003.jpg]
Non-Florida Reinstatement Premium Protection Reinsurance Contract Effective:
July 1, 2018 entered into by and between FedNat Insurance Company Sunrise,
Florida (hereinafter referred to as the "Company") and The Subscribing
Reinsurer(s) Executing the Interests and Liabilities Agreement(s) Attached
Hereto (hereinafter referred to as the "Reinsurer") Article 1 - Coverage By this
Contract the Reinsurer agrees to indemnify the Company for 100% of any
reinstatement premium which the Company pays or becomes liable to pay as a
result of loss occurrences covered under Coverage A of the Company's Non-Florida
Property Catastrophe Excess of Loss Reinsurance Contract, effective July 1, 2018
(hereinafter referred to as the "Original Contract" and described in Schedule A
attached hereto), subject to the terms, conditions and limitations set forth
herein and in Schedule A attached to and forming part of this Contract. Article
2 - Commencement and Termination A. This Contract shall become effective at
12:01 a.m., Eastern Standard Time, July 1, 2018, with respect to reinstatement
premium payable by the Company under Coverage A of the Original Contract as a
result of losses arising out of loss occurrences commencing at or after that
time and date, and shall remain in force until 12:01 a.m., Eastern Standard
Time, July 1, 2019. B. Notwithstanding the provisions of paragraph A above, the
Company may terminate a Subscribing Reinsurer's percentage share in this
Contract at any time by giving written notice to the Subscribing Reinsurer in
the event any of the following circumstances occur: 1. The Subscribing
Reinsurer's policyholders' surplus (or its equivalent under the Subscribing
Reinsurer's accounting system) at the inception of this Contract has been
reduced by 20.0% or more of the amount of surplus (or the applicable equivalent)
12 months prior to that date; or 2. The Subscribing Reinsurer's policyholders'
surplus (or its equivalent under the Subscribing Reinsurer's accounting system)
at any time during the term of this Contract has been reduced by 20.0% or more
of the amount of surplus (or the applicable equivalent) at the date of the
Subscribing Reinsurer's most recent financial 18\F7V1072 Page 1



--------------------------------------------------------------------------------



 
[fnhc93018ex103004.jpg]
statement filed with regulatory authorities and available to the public as of
the inception of this Contract; or 3. The Subscribing Reinsurer's A.M. Best's
rating has been assigned or downgraded below "A-" and/or Standard & Poor's
rating has been assigned or downgraded below "BBB+"; or 4. The Subscribing
Reinsurer has become, or has announced its intention to become, merged with,
acquired by or controlled by any other entity or individual(s) not controlling
the Subscribing Reinsurer's operations previously; or 5. A State Insurance
Department or other legal authority has ordered the Subscribing Reinsurer to
cease writing business; or 6. The Subscribing Reinsurer has become insolvent or
has been placed into liquidation, receivership, supervision, administration,
winding-up or under a scheme of arrangement, or similar proceedings (whether
voluntary or involuntary) or proceedings have been instituted against the
Subscribing Reinsurer for the appointment of a receiver, liquidator,
rehabilitator, supervisor, administrator, conservator or trustee in bankruptcy,
or other agent known by whatever name, to take possession of its assets or
control of its operations; or 7. The Subscribing Reinsurer has reinsured its
entire liability under this Contract without the Company's prior written
consent; or 8. The Subscribing Reinsurer has ceased assuming new or renewal
property or casualty treaty reinsurance business; or 9. The Subscribing
Reinsurer has hired an unaffiliated runoff claims manager that is compensated on
a contingent basis or is otherwise provided with financial incentives based on
the quantum of claims paid; or 10. The Subscribing Reinsurer has failed to
comply with the funding requirements set forth in the Reserves Article. C. If
this Contract is terminated or expires while a loss occurrence covered hereunder
is in progress, the Reinsurer's liability hereunder shall, subject to the other
terms and conditions of this Contract, be determined as if the entire loss
occurrence had occurred prior to the termination or expiration of this Contract,
provided that no part of such loss occurrence is claimed against any renewal or
replacement of this Contract. Article 3 - Concurrency of Conditions A. It is
agreed that this Contract will follow the terms, conditions, exclusions,
definitions, warranties and settlements of the Company under Coverage A of the
Original Contract, which are not inconsistent with the provisions of this
Contract. B. The Company shall advise the Reinsurer of any material changes in
the Original Contract which may affect the liability of the Reinsurer under this
Contract. 18\F7V1072 Page 2



--------------------------------------------------------------------------------



 
[fnhc93018ex103005.jpg]
Article 4 - Premium A. As premium for the reinsurance coverage provided
hereunder for the term of this Contract, the Company shall pay the Reinsurer the
product of the following (or a pro rata portion thereof in the event the term of
this Contract is less than 12 months and for purposes of calculating
subparagraph 2 below, the term of the Original Contract is a full 12 months): 1.
The Final Adjusted Rate on Line for Coverage A of the Original Contract; times
2. An amount equal to 100% reinsurance placement percentage under Coverage A of
the Original Contract of the final adjusted premium paid by the Company for
Coverage A of the Original Contract. "Final Adjusted Rate on Line" as used
herein shall mean an amount equal to a 100% reinsurance placement percentage
under Coverage A of the Original Contract of the final adjusted premium paid by
the Company for Coverage A of the Original Contract divided by the amount, shown
as the "Reinsurer's Per Occurrence Limit" for Coverage A of the Original
Contract in Schedule A attached hereto. B. The Company shall pay the Reinsurer a
deposit premium of *****, in four equal installments of *****, on July 1 and
October 1 of 2018, and January 1 and April 1 of 2019. However, in the event this
Contract is terminated, there shall be no deposit premium installments due after
the effective date of termination. C. As soon as possible after the termination
or expiration of this Contract, the Company shall provide a report to the
Reinsurer setting forth the premium due hereunder for the term of this Contract,
computed in accordance with paragraph A above, and any additional premium due
the Reinsurer or return premium due the Company shall be remitted promptly.
Article 5 - Sanctions Neither the Company nor any Subscribing Reinsurer shall be
liable for premium or loss under this Contract if it would result in a violation
of any mandatory sanction, prohibition or restriction under United Nations
resolutions or the trade or economic sanctions, laws or regulations of the
European Union, United Kingdom or United States of America that are applicable
to either party. Article 6 - Loss Notices and Settlements A. Whenever
reinstatement premium settlements made by the Company under the Original
Contract appear likely to result in a claim hereunder, the Company shall notify
the Reinsurer. The Company will advise the Reinsurer of all subsequent
developments relating to such claims that, in the opinion of the Company, may
materially affect the position of the Reinsurer. B. All reinstatement premium
settlements made by the Company under the Original Contract, provided they are
within the terms of the Original Contract and within the terms of this Contract,
shall be binding upon the Reinsurer, and the Reinsurer agrees to pay all amounts
18\F7V1072 Page 3



--------------------------------------------------------------------------------



 
[fnhc93018ex103006.jpg]
for which it may be liable within 10 days of receipt of reasonable evidence of
the amount paid (or scheduled to be paid) by the Company. Article 7 - Late
Payments A. The provisions of this Article shall not be implemented unless
specifically invoked, in writing, by one of the parties to this Contract. B. In
the event any premium, loss or other payment due either party is not received by
the intermediary named in the Intermediary Article (hereinafter referred to as
the "Intermediary") by the payment due date, the party to whom payment is due
may, by notifying the Intermediary in writing, require the debtor party to pay,
and the debtor party agrees to pay, an interest charge on the amount past due
calculated for each such payment on the last business day of each month as
follows: 1. The number of full days which have expired since the due date or the
last monthly calculation, whichever the lesser; times 2. 1/365ths of the
six-month United States Treasury Bill rate as quoted in The Wall Street Journal
on the first business day of the month for which the calculation is made; times
3. The amount past due, including accrued interest. It is agreed that interest
shall accumulate until payment of the original amount due plus interest charges
have been received by the Intermediary. C. The establishment of the due date
shall, for purposes of this Article, be determined as follows: 1. As respects
the payment of routine deposits and premiums due the Reinsurer, the due date
shall be as provided for in the applicable section of this Contract. In the
event a due date is not specifically stated for a given payment, it shall be
deemed due 30 days after the date of transmittal by the Intermediary of the
initial billing for each such payment. 2. Any claim or loss payment due the
Company hereunder shall be deemed due 10 days after the proof of loss or demand
for payment is transmitted to the Reinsurer. If such loss or claim payment is
not received within the 10 days, interest will accrue on the payment or amount
overdue in accordance with paragraph B above, from the date the proof of loss or
demand for payment was transmitted to the Reinsurer. 3. As respects any payment,
adjustment or return due either party not otherwise provided for in
subparagraphs 1 and 2 of this paragraph C, the due date shall be as provided for
in the applicable section of this Contract. In the event a due date is not
specifically stated for a given payment, it shall be deemed due 10 days
following transmittal of written notification that the provisions of this
Article have been invoked. For purposes of interest calculations only, amounts
due hereunder shall be deemed paid upon receipt by the Intermediary. 18\F7V1072
Page 4



--------------------------------------------------------------------------------



 
[fnhc93018ex103007.jpg]
D. Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract. If the debtor
party prevails in an arbitration or other proceeding, then any interest charges
due hereunder on the amount in dispute shall be null and void. If the debtor
party loses in such proceeding, then the interest charge on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article. E. Interest charges
arising out of the application of this Article that are $1,000 or less from any
party shall be waived unless there is a pattern of late payments consisting of
three or more items over the course of any 12-month period. Article 8 - Offset
The Company and the Reinsurer may offset any balance or amount due from one
party to the other under this Contract or any other contract heretofore or
hereafter entered into between the Company and the Reinsurer, whether acting as
assuming reinsurer or ceding company. The provisions of this Article shall not
be affected by the insolvency of either party. Article 9 - Access to Records The
Reinsurer or its designated representatives shall have access at any reasonable
time to all records of the Company which pertain in any way to this reinsurance,
provided the Reinsurer gives the Company at least 15 days prior notice of
request for such access. However, a Subscribing Reinsurer or its designated
representatives shall not have any right of access to the records of the Company
if it is not current in all undisputed payments due the Company. "Undisputed" as
used herein shall mean any amount that the Subscribing Reinsurer has not
contested in writing to the Company specifying the reason(s) why the payments
are disputed. Article 10 - Errors and Omissions (BRMA 14F) Inadvertent delays,
errors or omissions made in connection with this Contract or any transaction
hereunder shall not relieve either party from any liability which would have
attached had such delay, error or omission not occurred, provided always that
such error or omission is rectified as soon as possible after discovery. Article
11 - Currency (BRMA 12A) A. Whenever the word "Dollars" or the "$" sign appears
in this Contract, they shall be construed to mean United States Dollars and all
transactions under this Contract shall be in United States Dollars. 18\F7V1072
Page 5



--------------------------------------------------------------------------------



 
[fnhc93018ex103008.jpg]
B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company. Article 12 - Taxes (BRMA
50B) In consideration of the terms under which this Contract is issued, the
Company will not claim a deduction in respect of the premium hereon when making
tax returns, other than income or profits tax returns, to any state or territory
of the United States of America or the District of Columbia. Article 13 -
Federal Excise Tax (BRMA 17D) A. The Reinsurer has agreed to allow for the
purpose of paying the Federal Excise Tax the applicable percentage of the
premium payable hereon (as imposed under Section 4371 of the Internal Revenue
Code) to the extent such premium is subject to the Federal Excise Tax. B. In the
event of any return of premium becoming due hereunder the Reinsurer will deduct
the applicable percentage from the return premium payable hereon and the Company
or its agent should take steps to recover the tax from the United States
Government. Article 14 - Foreign Account Tax Compliance Act A. To the extent the
Reinsurer is subject to the deduction and withholding of premium payable hereon
as set forth in the Foreign Account Tax Compliance Act (Sections 1471-1474 of
the Internal Revenue Code), the Reinsurer shall allow such deduction and
withholding from the premium payable under this Contract. B. In the event of any
return of premium becoming due hereunder, the return premium shall be determined
and paid in full without regard to any amounts deducted or withheld under
paragraph A of this Article. In the event the Company or its agent recovers such
premium deductions and withholdings on the return premium from the United States
Government, the Company or its agent shall reimburse the Reinsurer for such
amounts. Article 15 - Reserves A. The Reinsurer agrees to fund its share of
amounts, including but not limited to, the Company's ceded unearned premium and
outstanding loss reserves (being the sum of all reinstatement premiums paid by
the Company under the Original Contract but not yet recovered from the
Reinsurer, plus the Company's reserves for reinstatement premium due under the
Original Contract, if any) (hereinafter referred to as "Reinsurer's
Obligations") by: 1. Clean, irrevocable and unconditional letters of credit
issued and confirmed, if confirmation is required by the insurance regulatory
authorities involved, by a bank or banks meeting the NAIC Securities Valuation
Office credit standards for issuers of letters of credit and acceptable to said
insurance regulatory authorities; and/or 18\F7V1072 Page 6



--------------------------------------------------------------------------------



 
[fnhc93018ex103009.jpg]
2. Escrow accounts for the benefit of the Company; and/or 3. Cash advances; if
the Reinsurer: 1. Is unauthorized in any state of the United States of America
or the District of Columbia having jurisdiction over the Company and if, without
such funding, a penalty would accrue to the Company on any financial statement
it is required to file with the insurance regulatory authorities involved; or 2.
Has an A.M. Best Company's rating equal to or below B++ at the inception of this
Contract. The Reinsurer, at its sole option, may fund in other than cash if its
method and form of funding are acceptable to the insurance regulatory
authorities involved. B. With regard to funding in whole or in part by letters
of credit, it is agreed that each letter of credit will be in a form acceptable
to insurance regulatory authorities involved, will be issued for a term of at
least one year and will include an "evergreen clause," which automatically
extends the term for at least one additional year at each expiration date unless
written notice of non-renewal is given to the Company not less than 30 days
prior to said expiration date. The Company and the Reinsurer further agree,
notwithstanding anything to the contrary in this Contract, that said letters of
credit may be drawn upon by the Company or its successors in interest at any
time, without diminution because of the insolvency of the Company or the
Reinsurer, but only for one or more of the following purposes: 1. To reimburse
itself for the Reinsurer's share of unearned premiums returned to insureds on
account of policy cancellations, unless paid in cash by the Reinsurer; 2. To
reimburse itself for the Reinsurer's share of reinstatement premiums paid by the
Company under the terms of the Original Contract, unless paid in cash by the
Reinsurer; 3. To reimburse itself for the Reinsurer's share of any other amounts
claimed to be due hereunder, unless paid in cash by the Reinsurer; 4. To fund a
cash account in an amount equal to the Reinsurer's share of amounts, including,
but not limited to, the Reinsurer's Obligations as set forth above, funded by
means of a letter of credit which is under non-renewal notice, if said letter of
credit has not been renewed or replaced by the Reinsurer 10 days prior to its
expiration date; 5. To refund to the Reinsurer any sum in excess of the actual
amount required to fund the Reinsurer's share of amounts, including but not
limited to, the Reinsurer's Obligations as set forth above, if so requested by
the Reinsurer. In the event the amount drawn by the Company on any letter of
credit is in excess of the actual amount required for B(1), B(2) or B(4), or in
the case of B(3), the actual amount determined to be due, the Company shall
promptly return to the Reinsurer the excess amount so drawn. 18\F7V1072 Page 7



--------------------------------------------------------------------------------



 
[fnhc93018ex103010.jpg]
Article 16 - Insolvency A. In the event of the insolvency of the Company, this
reinsurance shall be payable directly to the Company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the Company without diminution because of the insolvency of the Company or
because the liquidator, receiver, conservator or statutory successor of the
Company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the Company
shall give written notice to the Reinsurer of the pendency of a claim against
the Company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the Company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the Company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer. B. Where two or more Subscribing Reinsurers are involved in the
same claim and a majority in interest elect to interpose defense to such claim,
the expense shall be apportioned in accordance with the terms of this Contract
as though such expense had been incurred by the Company. C. It is further
understood and agreed that, in the event of the insolvency of the Company, the
reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company or to its liquidator, receiver or statutory successor, except as
provided by Section 4118(a) of the New York Insurance Law or except (1) where
this Contract specifically provides another payee of such reinsurance in the
event of the insolvency of the Company or (2) where the Reinsurer with the
consent of the direct insured or insureds has assumed such policy obligations of
the Company as direct obligations of the Reinsurer to the payees under such
policies and in substitution for the obligations of the Company to such payees.
Article 17 - Arbitration A. As a condition precedent to any right of action
hereunder, in the event of any dispute or difference of opinion hereafter
arising with respect to this Contract, it is hereby mutually agreed that such
dispute or difference of opinion shall be submitted to arbitration. One Arbiter
shall be chosen by the Company, the other by the Reinsurer, and an Umpire shall
be chosen by the two Arbiters before they enter upon arbitration, all of whom
shall be active or retired disinterested executive officers of insurance or
reinsurance companies or Lloyd's London Underwriters. In the event that either
party should fail to choose an Arbiter within 30 days following a written
request by the other party to do so, the requesting party may choose two
Arbiters who shall in turn choose an Umpire before entering upon arbitration. If
the two Arbiters fail to agree upon the selection of an Umpire within 30 days
following their appointment, each Arbiter shall nominate three candidates within
10 days thereafter, two of whom the other shall decline, and the decision shall
be made by drawing lots. 18\F7V1072 Page 8



--------------------------------------------------------------------------------



 
[fnhc93018ex103011.jpg]
B. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction. C. If more than one Subscribing Reinsurer is involved in the same
dispute, all such Subscribing Reinsurers shall, at the option of the Company,
constitute and act as one party for purposes of this Article and communications
shall be made by the Company to each of the Subscribing Reinsurers constituting
one party, provided, however, that nothing herein shall impair the rights of
such Subscribing Reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the Subscribing Reinsurers
participating under the terms of this Contract from several to joint. D. Each
party shall bear the expense of its own Arbiter, and shall jointly and equally
bear with the other the expense of the Umpire and of the arbitration. In the
event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties. E. Any arbitration proceedings shall take place at a
location mutually agreed upon by the parties to this Contract, but
notwithstanding the location of the arbitration, all proceedings pursuant hereto
shall be governed by the law of the state in which the Company has its principal
office. Article 18 - Service of Suit (BRMA 49C) (Applicable if the Reinsurer is
not domiciled in the United States of America, and/or is not authorized in any
State, Territory or District of the United States where authorization is
required by insurance regulatory authorities) A. It is agreed that in the event
the Reinsurer fails to pay any amount claimed to be due hereunder, the
Reinsurer, at the request of the Company, will submit to the jurisdiction of a
court of competent jurisdiction within the United States. Nothing in this
Article constitutes or should be understood to constitute a waiver of the
Reinsurer's rights to commence an action in any court of competent jurisdiction
in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another court as permitted by the laws of the
United States or of any state in the United States. B. Further, pursuant to any
statute of any state, territory or district of the United States which makes
provision therefor, the Reinsurer hereby designates the party named in its
Interests and Liabilities Agreement, or if no party is named therein, the
Superintendent, Commissioner or Director of Insurance or other officer specified
for that purpose in the statute, or his successor or successors in office, as
its true and lawful attorney upon whom may be served any lawful process in any
action, suit or proceeding instituted by or on behalf of the Company or any
beneficiary hereunder arising out of this Contract. 18\F7V1072 Page 9



--------------------------------------------------------------------------------



 
[fnhc93018ex103012.jpg]
Article 19 - Severability (BRMA 72E) If any provision of this Contract shall be
rendered illegal or unenforceable by the laws, regulations or public policy of
any state, such provision shall be considered void in such state, but this shall
not affect the validity or enforceability of any other provision of this
Contract or the enforceability of such provision in any other jurisdiction.
Article 20 - Governing Law (BRMA 71B) This Contract shall be governed by and
construed in accordance with the laws of the State of Florida. Article 21 -
Confidentiality A. The Reinsurer hereby acknowledges that the documents,
information and data provided to it by the Company, whether directly or through
an authorized agent, in connection with the placement and execution of this
Contract, including all information obtained through any audits and any claims
information between the Company and the Reinsurer, and any submission or other
materials relating to any renewal (hereinafter referred to as "Confidential
Information") are proprietary and confidential to the Company. B. Except as
provided for in paragraph C below, the Reinsurer shall not disclose any
Confidential Information to any third parties, including but not limited to the
Reinsurer's subsidiaries and affiliates, other insurance companies and their
subsidiaries and affiliates, underwriting agencies, research organizations, any
unaffiliated entity engaged in modeling insurance or reinsurance data, and
statistical rating organizations. C. Confidential Information may be used by the
Reinsurer only in connection with the performance of its obligations or
enforcement of its rights under this Contract and will only be disclosed when
required by (1) retrocessionaires subject to the business ceded to this
Contract, (2) regulators performing an audit of the Reinsurer's records and/or
financial condition, (3) external auditors performing an audit of the
Reinsurer's records in the normal course of business, or (4) the Reinsurer's
legal counsel; provided that the Reinsurer advises such parties of the
confidential nature of the Confidential Information and their obligation to
maintain its confidentiality. The Company may require that any third-party
representatives of the Reinsurer agree, in writing, to be bound by this
Confidentiality Article or by a separate written confidentiality agreement,
containing terms no less stringent than those set forth in this Article. If a
third-party representative of the Reinsurer is not bound, in writing, by this
Confidentiality Article or by a separate written confidentiality agreement, the
Reinsurer shall be responsible for any breach of this provision by such
third-party representative of the Reinsurer. D. Notwithstanding the above, in
the event that the Reinsurer is required by court order, other legal process or
any regulatory authority to release or disclose any or all of the Confidential
Information, the Reinsurer agrees to provide the Company with written notice of
same at least 10 days prior to such release or disclosure, to the extent legally
permissible, and to use its best efforts to assist the Company in maintaining
the confidentiality provided for in this Article. 18\F7V1072 Page 10



--------------------------------------------------------------------------------



 
[fnhc93018ex103013.jpg]
E. Any disclosure of Non-Public Personally Identifiable Information shall comply
with all state and federal statutes and regulations governing the disclosure of
Non-Public Personally Identifiable Information. "Non-Public Personally
Identifiable Information" shall be defined as this term or a similar term is
defined in any applicable state, provincial, territory, or federal law.
Disclosing or using this information for any purpose not authorized by
applicable law is expressly forbidden without the prior consent of the Company.
F. The parties agree that any information subject to privilege, including the
attorney-client privilege or attorney work product doctrine (collectively
"Privilege") shall not be disclosed to the Reinsurer until, in the Company's
opinion, such Privilege is deemed to be waived or otherwise compromised by
virtue of its disclosure pursuant to this Contract. Furthermore, the Reinsurer
shall not assert that any Privilege otherwise applicable to the Confidential
Information has been waived or otherwise compromised by virtue of its disclosure
pursuant to this Contract. G. The provisions of this Article shall extend to the
officers, directors and employees of the Reinsurer and its affiliates, and shall
be binding upon their successors and assigns. Article 22 - Non-Waiver The
failure of the Company or Reinsurer to insist on compliance with this Contract
or to exercise any right, remedy or option hereunder shall not: (1) constitute a
waiver of any rights contained in this Contract, (2) prevent the Company or
Reinsurer from thereafter demanding full and complete compliance, (3) prevent
the Company or Reinsurer from exercising such remedy in the future, nor (4)
affect the validity of this Contract or any part thereof. Article 23 - Notices
and Contract Execution A. Whenever a notice, statement, report or any other
written communication is required by this Contract, unless otherwise specified,
such notice, statement, report or other written communication may be transmitted
by certified or registered mail, nationally or internationally recognized
express delivery service, personal delivery, electronic mail, or facsimile. With
the exception of notices of termination, first class mail is also acceptable. B.
The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto: 1. Paper documents with an original ink
signature; 2. Facsimile or electronic copies of paper documents showing an
original ink signature; and/or 3. Electronic records with an electronic
signature made via an electronic agent. For the purposes of this Contract, the
terms "electronic record," "electronic signature" and "electronic agent" shall
have the meanings set forth in the Electronic Signatures in Global and National
Commerce Act of 2000 or any amendments thereto. 18\F7V1072 Page 11



--------------------------------------------------------------------------------



 
[fnhc93018ex103014.jpg]
C. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original. Article 24 - Intermediary Aon
Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder. All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary. Payments by the Company to the Intermediary will be deemed payment
to the Reinsurer. Payments by the Reinsurer to the Intermediary will be deemed
payment to the Company only to the extent that such payments are actually
received by the Company. In Witness Whereof, the Company by its duly authorized
representative has executed this Contract as of the date specified below: This
9th day of August in the year 2018. FedNat Insurance Company /s/ Michael H.
Braun 18\F7V1072 Page 12



--------------------------------------------------------------------------------



 
[fnhc93018ex103015.jpg]
Schedule A Non-Florida Reinstatement Premium Protection Reinsurance Contract
Effective: July 1, 2018 FedNat Insurance Company Sunrise, Florida Original
Contract Coverage A Reinsurer's Per Occurrence Limit $5,000,000 Reinsurer's Term
Limit $10,000,000 Minimum Premium ***** AAL ***** Annual Deposit Premium *****
Deposit Premium Installments ***** 18\F7V1072 Schedule A



--------------------------------------------------------------------------------



 
[fnhc93018ex103016.jpg]
The Interests and Liabilities Agreements, constituting 4 pages in total, have
been omitted in accordance with Rule 24b-2 under the Exchange Act. These pages
have been filed separately with the Securities and Exchange Commission.
18\F7V1072



--------------------------------------------------------------------------------



 